DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 	Currently, claims 1, 3-6, 8-10, 12 and 14-24 are pending with claims 2, 7, 11 and 13 cancelled, and claims 1, 4, 8, 10, 12, 14 and 17 amended. Applicant’s amendments to each of claims 1, 12 and 17 have obviated the previously-filed rejections under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Applicant’s amendments to claims 8 and 10 have obviated the previously-filed rejection of claims 8-10 under 35 U.S.C. 112(b). The following is a complete response to the February 28, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 19, each claim recites the limitation of “the at least one return electrode” therein. Parent claim 17 sets forth “a first return electrode” and “a second electrode” therein but fails to establish proper antecedent basis for the limitation of “the at least one return electrode. This lack of antecedent basis then leaves the scope of each of claims 18 and 19 as indefinite because it is unclear to which, if any, of the first and the second electrode the “the at least one return electrode” recitation therein is referring to. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 9, 12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (US Pat. Pub. 2017/0296260 A1) further in view of Steinke et al. (US Pat. Pub. 2012/0157987 A1).
Regarding claim 1, Elgaard provides for a surgical system (see figures 1 and 2) comprising an elongate tubular body comprising a proximal end, a distal end and one or more working channels extending therebetween (sheath 32 with a proximal end, a distal end and at least one channel therethrough as in figures 1/2), a working space expanding system positioned at a distal portion of the elongate tubular body (basket 38, elements 36, hub 80, body 81, membrane 62), the working space expanding system including first and second flexible members movable between a non-expanded insertion position and an expanded position to form an expanded region (the individual elements 36 forming the arms as shown in figures 1 and 2), a surgical device including an active electrode portion disposed within a first working channel of the elongate tubular body (24), a return electrode disposed on an outer surface of each of the first and second flexible members working space expanding system (via the basket 38 being conductive as in [0040]), and a power source coupled to the active electrode portion and configured to deliver energy to the surgical device, and in electrical communication with the at least one return electrode (see at least [0041] providing for the connection to a source of energy).
Elgaard fails to specifically contemplate for a first return electrode on the first flexible member and a second return electrode disposed on the second flexible member, the power source being in electrical communication with the first return electrode and the second return electrode. Steinke discloses a similar device as that of Elgaard that includes a plurality of flexible members where each of the members includes an insulated portion and an uninsulated portion (see figure 5 and [0084] providing for forming the arms to be electrically insulated and with the electrodes at 50 being uninsulated portions). In view of this arrangement in Steinke, such then provides for a first return electrode disposed on the uninsulated portion of the first flexible member, and a second return electrode disposed on the uninsulated portion of the second flexible member (via two of the arms 63 of Elgaard being return electrodes in the form of that envisioned by Steinke).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the construction of the flexible arms as in Steinke as the flexible members of Elgaard to provide for the basket in Elgaard to include a first return electrode on the first flexible member and a second return electrode on the second flexible member of the bipolar electrode arrangement disclosed therein. The arrangement in Steinke readily provides for a known manner in the art for providing flexible members of a basket as electrodes, and for such to further be used in combination with a membrane (as is contemplated in Elgaard) to provide for focusing of an electrosurgical treatment at a target site within the body.
	 Regarding claims 3 and 4, in view of the combination with Steinke above, the combined arrangement includes for each of the first and second flexible members to include respective insulated and uninsulated portions. Further, the combination would include each electrode to be disposed on a respective uninsulated portion of the first/second flexible member.
	 Regarding claims 5 and 8, in view of the combination in the rejection of claim 4 above, the first return electrode is configured to contact an inner wall of a body lumen at a first location (via its location on a first 63 per Elgaard), and the second return electrode is configured to contact the inner wall of the body lumen at a second location (via its position on a second 63 per Elgaard), when the first and second flexible members move to the expanded position (when such are in the expanded configuration as in figures 1/2).
Regarding claims 6 and 9, Elgaard provides that the surgical device is configured to contact the inner wall of the body lumen at a third location to deliver energy from the power source, through a portion of tissue of the body lumen, and to the first and second return electrodes (via the contact of 24 at a third location, and the delivery of energy in a bipolar manner).
Regarding claim 12, Elgaard provides for a surgical system comprising: an elongate tubular body comprising a proximal end, a distal end and one or more working channels extending therebetween (sheath 32 with a proximal end, a distal end and at least one channel therethrough as in figures 1/2), a working space expanding system positioned at a distal portion of the elongate tubular body (basket 38, elements 36, hub 80, body 81, membrane 62), the working space expanding system including first and second flexible members movable between a non-expanded insertion position and an expanded position to form an expanded region (the individual elements 36 forming the arms as shown in figures 1 and 2), a return electrode disposed on each of the first and second flexible members an outer surface of the working space expanding system (via the basket 38 being conductive as in [0040]), and a power source arranged to couple to an active electrode portion of a surgical device (via the coupling to 24) and configured to deliver energy to the surgical device, and in electrical communication with the return electrode (see at least [0041] providing for the connection to a source of energy).
Elgaard fails to specifically contemplate for a first return electrode on the first flexible member and a second return electrode disposed on the second flexible member, the power source being in electrical communication with the first return electrode and the second return electrode. Steinke discloses a similar device as that of Elgaard that includes a plurality of flexible members where each of the members includes an insulated portion and an uninsulated portion (see figure 5 and [0084] providing for forming the arms to be electrically insulated and with the electrodes at 50 being uninsulated portions). In view of this arrangement in Steinke, such then provides for a first return electrode disposed on the uninsulated portion of the first flexible member, and a second return electrode disposed on the uninsulated portion of the second flexible member (via two of the arms 63 of Elgaard being return electrodes in the form of that envisioned by Steinke).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the construction of the flexible arms as in Steinke as the flexible members of Elgaard to provide for the basket in Elgaard to include a first return electrode on the first flexible member and a second return electrode on the second flexible member of the bipolar electrode arrangement disclosed therein. The arrangement in Steinke readily provides for a known manner in the art for providing flexible members of a basket as electrodes, and for such to further be used in combination with a membrane (as is contemplated in Elgaard) to provide for focusing of an electrosurgical treatment at a target site within the body.
	Regarding claim 14, in view of the combination in the rejection of claim 12 above, both the first return electrode is configured to contact an inner wall of a body lumen at a first location (via its location on a first 63 per Elgaard) and the second return electrode is configured to contact the inner wall of the body lumen at the first location (via its position on a second 63 per Elgaard), when the first and second flexible members move to the expanded position (when such are in the expanded configuration as in figures 1/2).
	Regarding claim 15, Elgaard provides that the surgical device is configured to contact an inner wall of the body lumen at a second location to deliver energy from the power source, through a portion of tissue of the body lumen, and to the at least one return electrode (via 24 being configured to contact a separate location and then further configured to follow a bipolar current path).
	Regarding claim 16, Elgaard provides that the energy delivered from the surgical device is configured to affect a tissue of the body lumen (via the bipolar energy delivery).
Regarding claim 17, Elgaard provides a surgical system comprising an elongate tubular body comprising a proximal end, a distal end and one or more working channels extending therebetween (sheath 48 with a proximal end, a distal end and at least one channel therethrough as in figures 1/2), an elongate insulated sheath configured to extend over at least a portion of an outer surface of the elongate tubular body (32), an expandable member first and second flexible members positioned at a distal portion of the insulated sheath (basket 38, elements 36, hub 80, body 81, membrane 62), the expandable member first and second flexible members configured to move between a non-expanded insertion position and an expanded position to form an expanded region (the individual elements 36 forming the arms as shown in figures 1 and 2), a surgical device including an active electrode portion movably disposed within a first working channel of the elongate tubular body (24), a one return electrode disposed on the first and second flexible members on an outer surface of the expandable member (via the basket 38 being conductive as in [0040]), and a power source coupled to the active electrode portion and configured to deliver energy to the surgical device, and in electrical communication with the return electrode (see at least [0041] providing for the connection to a source of energy).
Elgaard fails to specifically contemplate for a first return electrode on the first flexible member and a second return electrode disposed on the second flexible member, the power source being in electrical communication with the first return electrode and the second return electrode. Steinke discloses a similar device as that of Elgaard that includes a plurality of flexible members where each of the members includes an insulated portion and an uninsulated portion (see figure 5 and [0084] providing for forming the arms to be electrically insulated and with the electrodes at 50 being uninsulated portions). In view of this arrangement in Steinke, such then provides for a first return electrode disposed on the uninsulated portion of the first flexible member, and a second return electrode disposed on the uninsulated portion of the second flexible member (via two of the arms 63 of Elgaard being return electrodes in the form of that envisioned by Steinke).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilize the construction of the flexible arms as in Steinke as the flexible members of Elgaard to provide for the basket in Elgaard to include a first return electrode on the first flexible member and a second return electrode on the second flexible member of the bipolar electrode arrangement disclosed therein. The arrangement in Steinke readily provides for a known manner in the art for providing flexible members of a basket as electrodes, and for such to further be used in combination with a membrane (as is contemplated in Elgaard) to provide for focusing of an electrosurgical treatment at a target site within the body.
Regarding claim 18, in view of the combination in the rejection of claim 17 above, both the first return electrode is configured to contact an inner wall of a body lumen at a first location (via its location on a first 63 per Elgaard) and the second return electrode is configured to contact the inner wall of the body lumen at the first location (via its position on a second 63 per Elgaard), when the first and second flexible members move to the expanded position (when such are in the expanded configuration as in figures 1/2).
Regarding claim 19, Elgaard provides that the surgical device is configured to contact an inner wall of the body lumen at a second location to deliver energy from the power source, through a portion of tissue of the body lumen, and to the at least one return electrode (via 24 being configured to contact a separate location and then further configured to follow a bipolar current path).
Regarding claim 20, Elgaard provides that the energy delivered from the surgical device is configured to affect a tissue of the body lumen (via the bipolar energy delivery).
Regarding claims 21-23, in view of the combination in the respective rejection of claims 1, 12 and 17 above, the combined arrangement of Elgaard and Steinke would provide provide that the first and second flexible members are configured to bow, flex, or bend between the non-expanded insertion position and the expanded position (see figure 3 with the non-expanded position, and figures 1/2 with the bow/bent/flexed arrangement).
	Regarding claim 24, in view of the combination with Steinke in the rejection of claim  1 above, the combined arrangement of Elgaard and Steinke would  provide that the first and second flexible members, when in the expanded position, are positionable on opposite sides of a tissue lesion (via opposing ones of 36 being on opposite side of a lesion from where 28 contacts tissue).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (US Pat. Pub. 2017/0296260 A1) in view of Steinke et al. (US Pat. Pub. 2012/0157987 A1) as applied to claim 1 above, and further in view of Gittard et al. (US Pat. Pub. 2015/0025531 A1).
	Regarding claim 10, Elgaard fails to provide that a distal portion of the working space expanding system includes an endcap coupled to distal portions of the first and second flexible members. Steinke fails to cure this deficiency. Gittard discloses a similar device as that of Elgaard/Steinke and including a working space expanding system that including an endcap (see figures 4 and 5 with the cap 22 at the distal end of the expanding system). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a cap 22 as in Gittard at the distal end of the arms 63 and membrane 61 to provide for support of the distal end of the membrane such that the opening for the passage of the surgical device is maintained.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks filed February 28, 2022, with respect to the rejections of claims 1, 12 and 17 under 35 U.S.C. 102(a)(1) as being unpatentable over Elgaard have been fully considered and are persuasive.  Specifically, while Elgaard contemplates a single return electrode placed along a plurality of flexible members, Elgaard is deficient in teaching a first return electrode on a first flexible member and a second return electrode on a second flexible member as presently required in each of claims 1, 12 and 17/ Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:

Claims 1, 3-6, 8, 9, 12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (US Pat. Pub. 2017/0296260 A1) further in view of Steinke et al. (US Pat. Pub. 2012/0157987 A1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elgaard et al. (US Pat. Pub. 2017/0296260 A1) in view of Steinke et al. (US Pat. Pub. 2012/0157987 A1) as applied to claim 1 above, and further in view of Gittard et al. (US Pat. Pub. 2015/0025531 A1).

With respect to the combination of Elgaard and Steinke, the Examiner notes that Applicant has proffered arguments on pages 8-9 of the Remarks with respect to this combination. Notably, Applicant alleges on page 9 that the cited Steinke reference fails to cure this deficiency noted with respect to Elgaard. This is not persuasive.
The Examiner has specifically set forth in the rejections of each of claims 1, 12 and 1 above that Steinke discloses a similar device as that of Elgaard  and further provides for a plurality of flexible members where each of the members includes an insulated portion and an uninsulated portion. The Examiner further relies on this arrangement in Steinke to then provide for a first return electrode disposed on the uninsulated portion of the first flexible member, and a second return electrode disposed on the uninsulated portion of the second flexible member.
Thus, while Applicant alleges that Steinke fails to cure the deficiencies of Elgaard, it is the Examiner’s position that Steinke does indeed render obvious the construction of the flexible arms as in Steinke as the flexible members of Elgaard so as to provide for the basket in Elgaard to include a first return electrode on the first flexible member and a second return electrode on the second flexible member of the bipolar electrode arrangement disclosed therein. It is for at least the reasoning set forth above that the Examiner believes that the newly proffered grounds of rejection in the instant action are tenable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794